Case 7:20-cv-00286 Document 1-1 Filed on 09/21/20 in TXSD Page 1 of 2




                 Exhibit A
      Case 7:20-cv-00286 Document 1-1 Filed on 09/21/20 in TXSD Page 2 of 2




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF TEXAS
                                  McALLEN DIVISION

THE DOOR CHURCH OF McALLEN,                §
INC.,                                      §
                                           §   CASE NO. 7:20-cv-286
                Plaintiff,                 §
                                           §   (Upon removal from the 139th Judicial
v.                                         §   District Court, Hidalgo County, Texas
                                           §   Cause No. C-2749-20-C)
ADT LLC, d/b/a PROTECTION ONE,             §
                                           §   (JURY)
                Defendant.                 §


                                   INDEX OF EXHIBITS


        Index of Exhibits                                           Exhibit A
        State Court Citation Corporate                              Exhibit B
        State Court Original Petition                               Exhibit C
        State Court Docket Control Order                            Exhibit D
        State Court Docket Sheet                                    Exhibit E
        List of All Counsel of Record                               Exhibit F




4840-6442-6187 v1
